Citation Nr: 0841225	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  08-13 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran had active military service from October 1945 to 
December 1953 and from February 1955 to June 1956.  He died 
in April 2007.  The appellant is his surviving spouse 
(widow).  She appealed to the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied her claim for service connection 
for the cause of his death.  

The Board advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The veteran's certificate of death lists the immediate 
cause of death as cardiopulmonary arrest due to or as a 
consequence of cardiac dysfunction due to or as a consequence 
of coronary disease; other conditions listed as contributing 
to his death, but not resulting in the underlying cause, were 
asbestosis and depressive disorder.  
        
2.  During the veteran's life time, service connection had 
been established for asbestosis.

3.  In October 2008, a VA specialist physician 
(pulmonologist) reviewed the claims file - including the 
reports of X-rays, CT scans, and pulmonary function tests 
(PFTs), and concluded the veteran's service-connected 
"asbestosis was more likely than not a contributing cause of 
death."




CONCLUSION OF LAW

A service-connected disability contributed substantially or 
materially to the veteran's death.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West Supp. 2005); 38 C.F.R. §§ 3.303 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In general, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id. 



It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

To establish her entitlement to cause-of-death benefits, the 
appellant must somehow link the veteran's death to his 
military service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  As a lay person, she does not have the necessary 
medical training and/or expertise to establish this link, 
herself.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the veteran's certificate of death shows that 
he died in April 2007.  The immediate cause of death is 
listed as cardiopulmonary arrest due to or as a consequence 
of cardiac dysfunction due to or as a consequence of coronary 
disease.  Other conditions listed as contributing to his 
death, but not resulting in the underlying cause, were 
asbestosis and depressive disorder.  During his life time, 
service connection had been established for asbestosis, 
paranoid schizophrenia, as well as for orthopedic 
disabilities that are not relevant to this appeal. 

The appellant-widow argues that, since the veteran's service-
connected asbestosis is listed on his certificate of death, 
service connection for the cause of his death is warranted.  
For the reasons and bases set forth below, the Board agrees 
and finds that service connection for the cause of the 
veteran's death is warranted.  



Initially, there was conflicting medical evidence as to 
whether the veteran's 
service-connected asbestosis actually contributed to his 
death, as opposed to his nonservice-connected chronic 
obstructive pulmonary disease (COPD).  For example, some 
medical records indicate he required oxygen therapy because 
of the asbestosis, whereas other medical records indicate it 
was required because of his COPD.  Also, a VA examiner 
(physician's assistant) in July 2007 reviewed the claims file 
and indicated he was unable to link the veteran's asbestosis 
to his death without resorting to speculation.  

So to resolve this issue, the Board requested an expert 
medical opinion from the Veterans Health Administration (VHA) 
to determine whether the veteran's 
service-connected asbestosis caused or contributed to his 
death.  And when responding in October 2008, the designated 
VA specialist physician, the Chief of Pulmonary, Critical 
Care, and Sleep Medicine Section  at the VA Medical Center 
(VAMC) in Tampa, Florida, indicated he reviewed the claims 
file for the pertinent medical and other history.  This 
review included considering the results of X-rays, CT scans, 
and PFTs.  The VHA pulmonologist concluded the veteran's 
"asbestosis was more likely than not a contributing cause of 
death."

In light of this expert medical opinion, the Board finds that 
service connection for the cause of the veteran's death is 
warranted.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.)



Moreover, in light of the favorable outcome, there is no need 
to discuss whether VA has satisfied its duties to notify and 
assist pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq.  Even were the Board to 
assume, for the sake of argument, that there has not been 
compliance with the VCAA, this is ultimately inconsequential 
and, therefore, at most nonprejudicial, i.e., harmless error.  
See 38 C.F.R. § 20.1102.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


